 1

 2

 3

 4
                          UNITED STATES DISTRICT COURT
 5
                                  EASTERN DISTRICT OF CALIFORNIA
 6

 7   MICHAEL BOUSKOS,                                     Case No. 1:19-cv-01431-DAD-SAB

 8                   Plaintiff,                           ORDER REQUIRING THE PARTIES TO
                                                          FILE DISPOSITIONAL DOCUMENTS
 9           v.                                           WITHIN THIRTY DAYS

10   JP MORGAN CHASE BANK, N.A.,                          (ECF No. 21)

11                   Defendant.

12

13          On December 21, 2021, an order issued granting Defendant JP Morgan Chase Bank

14 N.A.’s motion to compel arbitration and this matter was stayed. (ECF No. 18.) Pursuant to the

15 December 21, 2021 order, the parties were to file a status report every ninety days. (Id.) In the

16 status report filed June 28, 2021, the parties state that Plaintiff Bouskos does not want to pursue

17 his arbitrable claims at this time and they will be submitting a stipulation to voluntarily dismiss

18 this action. (ECF No. 21.)

19          Accordingly, IT IS HEREBY ORDERED that:

20          1.      The parties shall file dispositive documents within thirty (30) days of the date of

21                  entry of this order; and

22          2.      The failure to comply with this action may result in the issuance of sanctions, up

23                  to and including dismissal of this action.

24
     IT IS SO ORDERED.
25

26 Dated:        June 29, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
27

28


                                                      1
